DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: bottom sub 103 in Par. [0018].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jancha et al. PG Pub. 2014/0034325 (Jancha).
Regarding claim 1, Jancha discloses a flow control system for a well, comprising: a primary safety valve (70) for controlling flow from production tubing in the well, the primary safety valve including a first valve body (13, 14), a first flapper (33), a first control line port (inlet 51 in tubular section 13) for receiving control fluid pressure from a control line (80), and a first actuator (18) operable to open the first flapper in response to the control fluid pressure (Figs. 2 & 7); a secondary safety valve (60) disposable within the valve body of the primary safety valve (Tubular section 12 of secondary safety valve 60 is disposed in tubular section 13 of primary safety valve 70 as illustrated in Fig. 7. Examiner contends the claim does not state the entire secondary safety valve 60 is disposed in the primary safety valve 70.), the secondary safety valve (60) including a second valve body (11, 12), a second flapper (33), a second control line port (inlet 51 in tubular section 12) for receiving control fluid pressure from the same control line (80) as the primary safety valve when the secondary safety valve is disposed in the first valve body of the primary safety valve, and an actuator operable (18) to open the second flapper in response to the control fluid pressure; and a choke (82) in fluid communication with the second control line port to delay a closing of the second flapper relative to a closing of the first flapper in response to a decrease in the control fluid pressure (the flow restrictor 82 will cause valve 70 to close first and valve 60 to close second since the pressure is reduced; Par. [0022-0023]). (Par. [0016-0017 & 0022-0023]; Fig. 7).
Regarding claim 10, Jancha discloses the secondary safety valve has a lower slam closure rating than the primary safety valve. (Par. [0022-0023]; Fig. 7). The flow restrictor 82 will cause valve 60 to close slower and valve 70 because the pressure is reduced to the valve 60. 
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676